department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil no feb date contact person identification_number telephone number e0183 employer_identification_number legends foundation llc charity a b x t l e w o w d o o w dear sir or madam this is in reference to your ruling_request dated date as supplemented by your date letter concerning the treatment of a proposed grant by the foundation to a public charity involving sec_4941 sec_4942 and sec_4945 of the internal_revenue_code code facts foundation has received a determination_letter stating it is exempt from federal_income_tax as an organization described in sec_501 of the code and is classified as a private_foundation under sec_509 the purposes for which the foundation is organized as stated in its articles of incorporation are reaching the world for christ by supporting christian missionary activities here and abroad making scholarship grants in accordance with and after approval under sec_4945 and making distributions to or for_the_use_of organizations exempt at the time under sec_501 foundation proposes to make a grant of dollar_figurex to charity to be paid in four installments over a ‘period of three years charity is exempt from federal_income_tax as an organization described in sec_501 of the code and is classified as a public charity under sec_509 and sec_170 charity’s purposes as stated in its declaration of trust are operating of a training facility for pastors preservation of a historic home and distributions to or for_the_use_of organizations exempt at the time under sec_501 a and b in addition to being substantial contributors to foundation also control llc a limited_liability_company a b and llc are disqualified persons with respect to foundation within the meaning of sec_4946 of the code charity proposes to pay at fair_market_value a lease payment to llc for real_property that llc owns the property includes an historic home and approximately acres of land it is represented that charity will use this property as a training facility for pastors in furtherance of its exempt purposes foundation represents that the proposed grants to charity will specify that the funds are not to be used for any payments to or for llc and that the grant will only be used by charity for purposes and expenses unrelated to the lease foundation has represented that charity has agreed to such restriction and has agreed to use the funds accordingly as a condition of the proposed grant therefore charity will lease the property using independent sources of funds it is represented that charity has sufficient funds without the grants to pay for the lease foundation represents that neither a nor b or anyone related to a or b is a trustee director employee or officer of charity and will not be so long as charity receives and has not expended grant funds from the foundation a and b are advisory non-voting trustees of charity and are entitled to attend the meetings of trustees but would not be able to vote or otherwise control charity foundation also represents that a and b will not participate in any discussion involving the property or lease or any other dealings the foundation has with llc it is represented that charity will maintain the grant funds in a separate_account until the first to occur of termination of the lease i complete expenditure by charity of the granted funds or ii the expiration or rulings requested the foundation has requested the following rulings the proposed grants from foundation to charity will not result in self-dealing as defined in sec_4941 of the code and the regulations thereunder the proposed grants from foundation to charity will not be taxable_expenditures as defined in sec_4945 of the code and the regulations thereunder the proposed grant from foundation to charity will be qualifying distributions as defined in sec_4942 of the code and the regulations thereunder law sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code states that the term self dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides in part that the term disqualified person’ shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_4942 of the code imposes an excise_tax on a private_foundation that fails to meet the distribution_requirements set forth in sec_4942 sec_4942 of the code provides that a qualifying_distribution means a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in sec_4942 or ii a private_foundation which is not an operating_foundation as defined in sec_4942 except as provided in sec_4942 or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_170 purposes include religious educational and charitable purposes sec_4945 of the code imposes certain excise_taxes on the amount of each taxabie expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant sec_4945 of the code provides that the term taxable_expenditure does not include amounts paid_or_incurred by a private_foundation as a grant to another organization for purposes specified in sec_170 sec_4945 of the code provides that the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53 d -1 b of the foundation and similar excise_taxes regulations regulations states that the term indirect self-dealing shall not include a transaction engaged in with a government_official by an intermediary organization which is a recipient of a grant from a private_foundation and which is not controlled by such foundation within the meaning of _ subparagraph of this paragraph if the private_foundation does not earmark the use of the grant for any named government_official and there does not exist an agreement oral or written whereby the grantor foundation may cause the selection of the government_official by the intermediary organization a grant by a foundation is earmarked if such grant is made pursuant to an agreement either oral or written that the grant will be used by any named individual thus a grant by a private_foundation shall not constitute an indirect act of self- dealing even though the foundation had reason to believe that certain government officials would derive benefits from such grant so long as the intermediary organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation example of sec_53 d -1 b illustrates the application of this provision sec_53 d -2 f of the regulations provides in part that the fact that a disqualified_person receives an incidental or tenuous benefit from the use of a foundation of its income or assets will not by itself make such use an act of self dealing sec_53_4942_a_-3 of the regulations provides that an organization is controlled by a foundation or one or more disqualified persons with respect to the foundation if any of such persons may by aggregating their votes or positions of authority require the donee organization to make an expenditure or prevent the donee organization from making an expenditure regardless of the method by which the control is exercised or exercisable sec_53_4942_a_-3 of the regulations provides that excess qualifying distributions may be carried over and used to reduce the private foundation's minimum distribution requirement for any subsequent taxable_year within the specified five-year adjustment period sec_53_4946-1 of the regulations provides that for purposes of sec_4941 of the code only the term disqualified_person does not include any organization described in sec_501 other than an organization described in sec_509 like sec_4941 sec_4945 employs similar language regarding the earmarking of grants by a private_foundation to an intermediary with respect to certain earmarked grants sec_53_4945-5 provides that a grant by a private_foundation to a grantee organization which the grantee organization uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause selection of the secondary grantee by the organization to which it has given the grant for purposes of this subdivision a grant described therein shall not be regarded as a grant by the foundation to the secondary grantee even though such foundation has reason to believe that certain organizations would derive benefits from such grant so long as the original grantee organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation if a grant is earmarked and the intermediary grantee does not exercise control_over the funds the grant is treated for purposes of sec_4945 of the code as if it had been made directly by the donor to the secondary grantee unlike the regulations under sec_4941 the regulations under sec_4945 do not include an example of the use of intermediaries and government officials in the clear intent of congress with the enactment of chapter was to put an end to transactions using an intermediary congress in enacting sec_4941 of the code intended to replace the then existing arms-length standards regarding certain self- dealing transactions with a general prohibition on such transactions s rep no 91st cong ist sess c b indirect self-dealing is not defined in sec_4941 of the code or the regulations thereunder it was not feasible to draft a comprehensive definition because of the great variety of possible situations which could be called indirect self-dealing memorandum dated date from johnnie m walters commissioner to the assistant secretary for tax policy t d lr-1611 as noted in g_c_m date instead the regulations provide four examples of situations that do not constitute indirect self-dealing sec_53_4941_d_-1 of the regulations provides four exceptions in areas that otherwise would be considered indirect self-dealing one of the exceptions under sec_53 d - b provides for an intermediaries exception that is limited to government officials a separate and distinct class of disqualified persons under sec_4946 of the code government officials do not otherwise have a vested familial or economic_interest with a related private_foundation there is no stated exception from indirect self- dealing under the regulations for private_foundation grants to intermediary organizations where other types of disqualified persons are involved similar to the special exception and example describing government officials under sec_53 d -1 b of the regulations indirect self-dealing therefore may result in transactions between other disqualified persons and intermediary organizations that involve the use of private_foundation assets otherwise an intermediary organization could be used to avoid sec_4941 and thereby undermine congressional intent to prohibit self-dealing the proposed grants do not result in the imposition of tax as direct acts of self-dealing under sec_4941 of the code the excise_tax on self-dealing is imposed where a private_foundation and a disqualified_person engage in prohibited_transactions such as the sale_or_exchange of property an organization described in sec_501 is not a disqualified_person for purposes of sec_4941 the proposed grants are not acts of self-dealing because the charity has received a determination_letter stating that it is a tax-exempt_organization under sec_501 the proposed grants are also not indirect acts of self-dealing because foundation will restrict the use of the grant funds to charity’s general charitable purposes and charity will use separate funds to lease the property from llc the proposed grants do not result in the imposition of tax for a taxable_expenditure under sec_4945 of the code because the grants will be to an organization described in paragraph of sec_509 of the code and will be used exclusively for purposes specified in section - c b in addition because the grants will not be earmarked for a secondary grantee foundation need not exercise expenditure_responsibility under sec_4945 in order to be a qualifying_distribution the expenditure must be among other things be in pursuit of a charitable purpose pursuant to sec_4942 of the code here the grants are made to charity a publicly_supported_organization and since charity is not controlled by a and b the contributions are qualifying distributions under sec_4942 therefore we rule that the proposed grants from foundation to charity will not result in self-dealing as defined in sec_4941 of the code and the regulations thereunder the proposed grants from foundation to charity will not be taxable_expenditures as defined in sec_4945 of the code and the regulations thereunder the proposed grants from foundation to charity will be qualifying distributions as defined in sec_4942 of the code and the regulations thereunder this ruling is directed only to the organization that requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent this ruling is limited to the applicability of the provisions of the sections of the code as noted above this ruling is based on the understanding that there will be no material changes in the facts upon which it is based if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely to hast c kans robert c harper jr manager exempt_organizations technical group
